DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on 4/12/2021, claims 1, 9, and 17 are amended by applicant's request. Therefore, claims 1-20 are presently pending in the application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 
37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) display a current node…, display a subset…, display links…, and display a user interface…. This judicial exception is not integrated into a practical application because this claims fall into certain method of organizing human activity, managing personal behavior or 
How it was mentioned on the phone interview “displaying…”, is a process that, under its broadest reasonable interpretation, cover managing personal behavior, including social activities, but for recitation of generic computer components. That is, other than reciting “processor and memory..,” in claim 9 nothing in the claims 1, 9, and 17 element precludes the step from practically being a method of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, including social activities but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) does/do include additional elements such as user interface element both the judicial exception  and  the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claims 3-6, 11-14, and 18-19 does not fall in the abstract idea rejection. These claims will help the independent claim overcomer the 101 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota et al (US Pub 2012/0317149) (Eff filing date of app: 6/9/2011) (Hereinafter Jagota) in view of Card et al (US Pat. 7,392,488) (Eff filing date of app: 7/20/2005) (Hereinafter Card) and further in view of Mitchell et al (US Pat 6,628,304) (Eff filing date of app: 12/9/1998) (Hereinafter Mitchell).

Jagota teaches a method for providing a visual representation of a graph (see p. 5, “graphs often provide helpful visualization of how the data objects are connected and/or related’), comprising:
Computer system claim one or more processors; and memory comprising instructions that are executable by the one or more processors (see fig 1, character 17 and 28);
displaying a current node of interest, the current node of interest comprising 
a first plurality of neighbor nodes (see p. 7, “a typical graph structure for a graph-oriented database represents the significant objects or entities of interest as a set of nodes” and p. 32, “a set of neighbor nodes N.sub.d is defined as those nodes that are located at a specific distance d from the node of interest.”);  
displaying a subset of the first plurality of neighbor nodes with the current node of interest (see p. 7, “entities of interest as a set of nodes, connected by edges,” and fig 3A-3B and 4 and p. 32, “a set of neighbor nodes N.sub.d is defined as those nodes that are located at a specific distance d from the node of interest.”);  and
displaying links connecting the subset of the first plurality of neighbor nodes to the 
current node of interest (see p. 32, “those nodes that are connected along a single edge to the node of interest,” where links are edges).  
Jagota teaches display results but is not very clear the displays of node to the user.
Card teaches system and method for browsing hierarchically based node-link structure based on an estimated degree of interest, see abstract, in which he teaches display of node, subset and link via user interface (see abstract, “enable a user to view large collections of hierarchically linked information on a computer based display.”).
Jagota by the teaching of Card because display of node, subset and link via user interface, would enable the method “presents a representation of the complete collection of information on the display.”, (see abstract).
Jagota does not expressly teach displaying a user interface element that facilitates navigation to additional neighbor nodes that correspond to the current node of interest but are not currently displayed, wherein the user interface element provides information to indicate which neighbor nodes of the first plurality of neighbor nodes are included in the subset of the first plurality of neighbor nodes that are currently displayed.
Mitchell teaches method providing a graphical user interface for representing and navigating hierarchical network, see abstract, in which he teaches displaying a user interface element that facilitates navigation to additional neighbor nodes that correspond to the current node of interest but are not currently displayed, wherein the user interface element provides information to indicate which neighbor nodes of the first plurality of neighbor nodes are included in the subset of the first plurality of neighbor nodes that are currently displayed (see figs. 1-2, where the user can see the parent nodes and not the child nodes. User select node of interest (fig. 1, character 111) and user can navigate the child nodes that where hidden (see fig. 2) (see also abstract, “In the interface, hierarchical data is represented by nodes, beginning with one or more top nodes and extending into lower hierarchical levels by the display of child nodes, child's child nodes, and so forth.”, claim 8, “the number of child nodes depending from the node to within a predetermined number of subset of the child nodes and rendering the at least one representative child graphical object;  rendering links between the child nodes and the node;  and determining each child node created, and passing each child node as a new top node to the step of determining a node to be displayed and repeating the processing steps of creating and rendering for each child node as a top node until a number of levels of hierarchical data are displayed.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jagota by the teaching of Mitchell, because displaying a user interface element that facilitates…, would enable the method because, “The interface and computing system configured according to the invention overcomes problems of prior art systems which obscure a user location within a large hierarchy and the invention overcomes significant navigation problems of prior art systems.”, (see abstract).

 	As to claim 3 and 11, Jagota as modified teaches wherein: the user interface element comprises a navigation component;  and user activation of the navigation component changes 
the subset of the first plurality of neighbor nodes that are displayed (see Jagota, p. 121, where interface device allow the user to interact with various GUI pages). 

As to claim 4, 12, and 18, Jagota as modified teaches wherein the current node of interest is displayed in a central portion of a user interface screen, and further comprising: 
receiving user input selecting a neighbor node of the current node of interest as a new 
node of interest;  and moving the selected neighbor node to the central portion 0of the user interface screen (see Card, abstract, “A user may dynamically manipulate views of the structure by selecting one or more focus nodes, thus causing a recalculation of the degree of interest. 
” and col. 2, ln 58-60). 

As to claim 5, 13, and 19, Jagota teaches wherein the new node of interest comprises a second plurality of neighbor nodes, and further comprising: 
removing the subset of the first plurality of neighbor nodes from the visual representation;  displaying a subset of the second plurality of neighbor nodes with the new node of interest;  and updating the user interface element to provide information about the subset 
of the second plurality of neighbor nodes (see Card, col. 5, ln 37-39, fig 3 and col 8, ln 40-51) . 
 
As to claim 6 and 14, Jagota teaches wherein an animated sequence is used to remove the 
subset of the first plurality of neighbor nodes and to display the subset of  the second plurality of neighbor nodes (see Card, col. 5, ln 49-51, “The present invention further uses animation to provide for smooth visual transitions to indicate changes of DOI in the displayed structure.”). 
 
As to claim 7, 15, and 20, Jagota teaches the method further comprising continuing to display previous nodes of interest when the visual representation is changed to a new node of 


As to claim 8 and 16, Jagota teaches The method further comprising displaying a neighbor node indicator next to each neighbor node of the current node of interest that 
includes one or more neighbor nodes (see fig. 3, where the new node of interest is character 301 and neighbor nodes are characters 302). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota, Card, and Mitchell as applied to claims 1, 3-9, 11-20 above, and further in view of Rosu et al. (US Pat. 8,694,980) (Eff filing date of app: 6/26/2012) (Hereinafter Rosu).

Jagota as modified does not teach wherein the user interface element also indicates a total number of neighbor nodes that correspond to the current node of interest.
Rosu teaches efficient egonet computation in a weighted directed graph, see abstract, in which he teaches wherein the user interface element also indicates a total number of neighbor nodes that correspond to the current node of interest (see col. 5, ln 7-14, “the totals 248 indicate the total number of In Neighbor nodes in the egonet, and also the number of isolated In Neighbor nodes.  The isolated In Neighbor nodes are nodes that are connected to only one other node by an edge which is directed from the isolated node to the egoNode.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jagota by the teaching of Rosu, because wherein the user interface element also indicates a total number of neighbor nodes that correspond to the current node of interest, would enable the method to provide more information to the user on how much more information there is about the node of interest.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164